   Case: 1:19-cv-00137 Document #: 71 Filed: 12/02/19 Page 1 of 2 PageID #:5393




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

   WHAM-O HOLDING, LTD. and
   INTERSPORT CORP. d/b/a WHAM-O,

           Plaintiffs,                                            Case No.: 19-cv-00137

   v.                                                             Judge Rebecca R. Pallmeyer

   THE PARTNERSHIPS AND UNINCORPORATED                            Magistrate Judge Jeffrey T. Gilbert
   ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

           Defendants.

                              SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on April 9, 2019 [46] in favor of

Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                  NO.                                  DEFENDANT
                  226                                   sunwebzone


        THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-00137 Document #: 71 Filed: 12/02/19 Page 2 of 2 PageID #:5393
